 In the Matter of NOLAN MOTOR COMPANY, INC.andINTERNATIONALAssoCIATION OF MACHINISTS, LOCAL No. 193Case No. C-125.-Decided November 12, 1936Automobile Sales and Service Business-Jurisdiction of Board in District ofColumbia-Interference,Restraint or Coercion:circulation of anti-union state-ment amongemployees-Company-Dominated Union:interferencewith admin-istration of; coercion to sign statement designating as representative-Discrim-ination:charges of,not sustained.Mr. Jacob Blumfor the Board.Guy and Brookes,byMr. Louis H. Mann,ofWashington, D. C.,for respondent.Mr. Ralph Seward,of counsel to the Board.DECISIONSTATEMENT OF CASEUpon a charge duly filed by Oliver N. Garrison, as agent for theInternational Association of Machinists, Local No. 193, hereinafterreferred to as Local No. 193, the Regional Director for the FifthRegion, on June 8, 1936, issued on behalf of the National LaborRelations Board, hereinafter referred to as the Board, a complaintagainst the Nolan Motor Company, Inc., Washington, D. C., therespondent herein.The complaint alleged in substance that the re-spondent, a corporation engaged in the business of selling, servicingand repairing automobiles in the District of Columbia, had domi-nated and interfered with the formation and administration of a labororganization known as the Nolan Motor Company, Inc. EmployeesBeneficial Association, and had discriminated in regard to hire andtenure of employment or terms or conditions of employment againstJoseph Acevez and Bruce Luttrell in such a manner as to discouragemembership in Local No. 193, and that the respondent had therebyengaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8, subdivisions (1), (2) and(3), and Section 2, subdivisions (6) and (7) of the National LaborRelations Act, 49 Stat. 449, hereinafter referred to as the Act.357 358NATIONAL LABOR RELATIONS BOARDThe complaint and the accompanying notice of hearing were dulyserved on the respondent and on Local No. 193.On June 20, 1936,'the respondent filed an answer which in substance admitted that therespondent was engaged in selling, servicing and repairing auto-mobiles within the District of Columbia, and denied that the respond-ent had engaged in unfair labor practices.The answer furtherasserted that as a result of conferences with representatives of LocalNo. 193 and with the Regional Director for the Fifth Region, therespondent had posted on its bulletin board in the form suggestedby the Regional Director a notice disestablishing the Nolan MotorCompany, Inc. Employees Beneficial Association and had writtento Joseph Acevez and Bruce Luttrell offering to reinstate them totheir former positions or to positions equivalent thereto.On June 22 and 23, 1936, a hearing was held in Washington, D. C.,before Daniel M. Lyons, the Trial Examiner duly designated by theBoard.The respondent appeared and took part in the hearingwithout waiving any rights it might have to object to the jurisdictionof the Board or its Trial Examiner, or to assert the unconstitution-ality of the Act.Full opportunity 'to be heard, to examine andcross-examine witnesses, to introduce evidence and to file briefs wasafforded to all parties.During the hearing counsel for the Boardmoved to amend the complaint by changing the date of the allegeddiscriminatory discharges from May 14 to May 13, 1936.The mo-tion was granted.At the close of the Board's case the respondentmoved to dismiss the complaint for insufficiency of the evidence.The motion was denied.At the close of the hearing counsel for theBoard moved to have the pleadings conformed to the proof. Themotion was granted.The rulings of the Trial Examiner on allmotions and on exceptions to the admission and exclusion of evidenceare hereby affirmed.On July 3, 1936, the respondent filed with the Regional Directora motion to dismiss the complaint and a brief in support thereof.On July 8, 1936, the Trial Examiner filed his Intermediate Report,denying the above motion, finding that the respondent had engagedin and was engaging in the unfair labor practices alleged in thecomplaint and recommending, in substance, that it cease and desisttherefrom, pay to Joseph Acevez and Bruce Luttrell sums of moneyequal to the wages they would normally have earned within certainspecified dates,2 keep posted for 30 days a notice similar to thatalleged to have been posted in the respondent's answer, and file with' On motion of counsel for the Board the respondent's time to answer was extended toJune 22, 19362 The Trial Examiner did not recommend reinstatement because Acevez had already beenreinstated and Luttrell was going back to work after the hearing pursuant to an offer ofreinstatement made by the respondent on June 16. DECISIONS AND ORDERS359the Regional Director, on or before July 22, 1936, a report in writingsetting forth the manner and form of its compliance with theserecommendations.No such notification of compliance has beenfiled by the respondent, nor has it filed exceptions to the IntermediateReport or any other part of the record.Upon the entire record as thus made, including the pleadings, theevidence adduced at the hearing, and the Trial Examainer's Inter-mediate Report, the Board makes the following:FINDINGS OF FACTI.THE RESPONDENT AND ITS BUSINESS1.The respondent, Nolan Motor Co., Inc., is andsince1928 hasbeen a corporation duly organizedunderand existing by virture ofthe laws of the State of Delaware. Its principal place of business isat 1111 18th Street, N. W. and 1132 Connecticut Avenue, Washing-ton, D. C., where it engages in the sale, service and repair of new.and used automobiles. In addition to its principal sales room andgarage at the above address, the respondent maintains a number ofservice stations located at various points within the District ofColumbia.2.The respondentis a salesagent of the Ford Motor Company,.ofDetroit,Michigan.All of the new automobiles sold by the re-spondent are delivered to it from points outside of the District of`Columbia,most of them coming from a Ford branch agency inAlexandria, Virginia, and the rest from Norfolk, Virginia or Ches-ter, Pennsylvania.Cars are shipped to the respondent by a convoycompany, the cost of transportation being included in the cost of thecar as delivered to the respondent.3.The respondent services the new cars which it has sold at itsvarious service stations throughout the District of Columbia.Atits garage at 1111 18th Street, N. W. it services and repairs customers'cars and used cars which have been traded in for new ones.Me-,chanics from this garage are on occasion sent out into Virginia orMaryland to repair automobiles broken down on the road. Likewise,a towing truck is sometimes sent by the respondent into Virginia orMaryland to bring disabled cars to its garage.4.The aforesaid operations of the respondent constitute trade,traffic and commerce within the District of Columbia and betweenthe District of Columbia and the several States.II.THE STATEMENT OF MAY 12, 19365.Local No. 193 of the International Association of Machinists is.a labor organization which exists for the purpose of dealing with 360NATIONAL LABOR RELATIONS BOARDemployers concerning grievances, labor disputes, wages, rates of pay.hours of employment, and conditions of work.6.The Nolan Motor Company, Inc. Employees Beneficial Asso-ciation,hereinafter referred to as the Association, was formed,according to William J. Nolan, the respondent's president, approxi-mately two years prior to the date of the hearing.A copy of itsArticles of Association, the authenticity of which was not denied bythe respondent, reveal it to be a labor organization of the respondent'semployees existing for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, and conditions of work. The record does not reveal thecircumstances of its formation. It indicates, however, that by May12, 1936, it had become a paper organization, long dormant if notstill-born.Nolan testified that he had only hearsay knowledge of itsexistence, had never seen its Articles of Association before they were,shown to him by the Regional Director for the Fifth Region, andknew of no instance in which the Association's machinery for nego-tiating with the management concerning grievances or complaintshad ever been used. Two of the respondent's employees, one a shop,foreman, testified that prior to May 12, 1936, they had never heardof the Association.Another employee, foreman of the paint andmetal shop, stated that he had heard of it when he started to workfor the respondent in September, 1935, that all employees belongedand that membership in the Association was obtained by applyingfor an insurance policy.He had never heard of a meeting of theAssociation, however, or of any Association officers, or of any nego-tiations with the management.7.For some time prior to the events referred to in the complaint,Local No. 193 had been conducting a strike in the plants of a largenumber of automobile dealers and garage owners within the Districtof Columbia.Prior to and during the course of this strike a formof agreement concerning wages, hours of employment and conditionsof work had been presented to various of these dealers and garageowners by representatives of Local No. 193.A few days prior toMay 12, 1936, such a form of agreement was presented to therespondent.Nolan testified that shortly before or after the presenta-tion of this agreement, he asked the respondent's credit manager todetermine, in view of the number of strikes being called, what thefeeling of the men was and what the result would be to the respond-ent's organization if a strike were called by Local No. 193 at itsplant.He asked him further to be prepared to meet any emergencythat might arise.8.On May 12, 1936, when the respondent's employees came to thestock room after work to get their pay, the following statement was DECISIONS AND ORDERS361presented to each of them for signature on a letter-head of therespondent:"WASHINGTON, D. C. JUNE 1, 1936."TO WHOM IT MAY CONCERN :"I am an Employee of the Nolan Motor Company and do here-by state of my own free will and without any influence by any-one; not coerced in any manner; governed by my own con-science and my desire to better myself ; that I have found work-ing conditions with the Nolan Motor Company satisfactory andsuitable to my mode of living. I desire to place myself on recordby affirming my desire to be governed in every respect by myobligations of myself, my family and my employer. I have vol-untarily sought the protection of the Nolan Motor CompanyBeneficial Association to protect my interestsas anemployeewith reference to working conditions, hours of labor and wages.I have received life insurance protection making same payableto my beneficiary. I receive adequate representation in any dis-pute I may have regarding conditions, hours of labor or rateof pay.Under no circumstances would I Wish this protection tobe disturbed in any manner; nor would I impair this protectionin any way. I have read the proposed agreement of the locallodge 193 of the International Association of Machinists andreject it as inadequate for my needs and do hereby declare my-self in disfavor of said agreement."Subscribed and sworn to before me a notary public in andfor the District of Columbia residing in Washington, D. C."Notary Public."9.The circumstances under which this statement was presentedwere such as to convince the respondent's employees that its signa-ture was compulsory.Thus when Bruce F. Luttrell, one of the re-spondent's employees and a member of Local No. 193, asked for hispay, the statement was presented to him by Shaw, the respondent'spaymaster, with the words, "Here, you have got to sign for it."When Luttrell refused to sign immediately, but said he would letShaw know in the morning, Shaw answered, "No, I will catch Hell",and another man working With Shaw wrote down Luttrell's name.Likewise when Joseph L. Acevez, another of the respondent's em-ployees and a member of Local No. 193, asked if he had to sign inorder to get his pay, the paymaster replied that he thought so, anddid not pay Acevez until instructions had been obtained over thetelephone from a superior. 362NATIONALLABOR RELATIONS BOARD10.Even if the statement is not considered to have been signedunder pressure, it is apparent that it did not represent a voluntaryexpression of the attitude of the respondent's employees towardeither the Association or Local No. 193.They had no part in draft-ing the statement or opportunity to change its language. It statesthat the employee has "voluntarily sought the protection of" anAssociation which had never met, had apparently no officers, and ofwhich few employees had ever heard. Though the foreman of therespondent's paint and metal shop asserted at the hearing that, inthe language of the statement, he had "read the proposed agreementof the local lodge 193 of the International Association of Machin-ists", he admitted that he was not sure it was thesame agreement asthat presented to Mr. Nolan, that it consisted only of one sheet ascompared to the four sheets in the agreement actually submitted,that he had not really read it but had merely scanned it, and thathe had not considered it carefully enough to know whether it was"inadequate for his needs".11.By presenting the statement to its employees for signatureunder these circumstances, the respondent held the dormant Associa-tion up to its employees as an organization which had the supportand approval of their employer as opposed to its evident disapprovalof Local No. 193. The respondent used the Association's name, with-out its consent, to induce its employees to adopt a policy which asAssociation members they had never discussed and to repudiate anagreement which apparently some, at least, had never read.Aclearer caseof interference with the administration of a labororganization and with the rights of employees guaranteed by Sec-tion 7 of the Act would be hard to conceive. Though Nolan testifiedthat he knew nothing of the statement when it was presented to theemployees, he admitted that it had been the work of the credit mana-ger acting in pursuance of his instructions to determine theattitude of the men toward the current strike and to prepare for anemergency.12.By presenting to its employees, on May 12, 1936, the statementabove set forth and demanding their signatures thereto as abovedescribed, the respondent dominated and interfered with the admin-istration of the Nolan Motor Company, Inc. Employees BeneficialAssociation and interfered with, restrained and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.III.THE ALLEGED DISCRIMINATION13.Alone among the respondent's employees, Acevez and Luttrellrefused to sign the statement of May 12, 1936.14.Acevez had been employed by the respondent for approxi-mately eight months as a metal man and welder.His principal work DECISIONS AND ORDERS363consisted in straightening and welding the frames and metal work ofdamaged cars.In most instances the damaged parts were repaintedas soonas they were straightened, the straightening and paintingbeing considered practically one job.15. In order to comply with the fire regulations,the respondenthas constructed in one cornerof the secondfloor of its plant an en-closed paint shop, large enough to accommodate one car and equippedwith a window fan to'remove paint fumes. All painting is supposedto' be done in this enclosed space, away from the blow torches usedin the straighteningoperations.It has longbeen customary, how-ever, for the respondent's employees-apparently with its tacit con-sent-to violate this rule, and in their hurry to get work finished, topaint cars outside of the enclosure,near to the blow torches.Nolantestified that ever since the respondent had been in business he hadhad frequent complaints from the owner of the building, the fireunderwriters and fire marshals concerning the operation of the paintshop, and'that it had become customary,at the time of the fire mar-shal's tours of inspection,'to close the paint shop for a few days andthen reopen it, at' first on a reduced scale, and then in the normalmanner.This had been done six or seven months before,the date ofthe hearing.16.On May 13,1936, at about two o'clock in the afternoon, thefire marshal visited the respondent's plant and ordered that the paintshop be closed.Nolan complied at once.Acevez,W. A. Rule, an-other metal straightener,and two painter'shelpers were laid off.From that time on-until the hearing,though the foreman and twoassistants did a little minor painting within the enclosed paint shop,all body and metal straightening was done for the respondent inother automobile repair shops.17.The complaint alleged and the Trial Examiner found that theclosing of the paint shop was used by the respondent as an opportunepretext to rid itself of Acevez for refusing to sign the statement ofMay 12, 1936.There is evidence that the cessation of operations inthe paint shop this time was more complete and lasted longer thanon any previous occasion,and though the record is not clear,it doesnot appear that Nolan had heretofore contracted out his metalstraightening work as a result of the fire marshal's orders.As we suggested inIn the Matter of Santa Cruz Fruit PackingCompany, a corporation,and Weighers,Warehousemen and CerealWorkers, Local 38-44, International Longshoremen's Association,Case No. C-51, decided April 2, 1936(1 N. L. R.B. 454),to contractout work with the intentof eliminating a labor organization froma plant may itself constitute discrimination in regard to hire andtenure of employment within the meaning of Section 8,subdivision(3) of the Act.But there is little evidence in the record that this 364NATIONAL LABOR RELATIONS BOARDwas Nolan's intent.He had frequently sent work out to other firmswhen his staff was too busy to handle it. That he should adopt thesame expedient as a result of the fire marshal's order was not un-reasonable or improbable.Furthermore, it appears that when hecontracted his work out he had sometimes sent along a mechanic ortwo to work on the job in the shop of the contracting concern, butto be paid by Nolan and considered as his employees. It was, indeed,under such an arrangement that Acevez was ultimately reinstated.Yet it does not appear that Rule, the other metal man, or any of theother men laid off with Acevez, were reemployed by the respondentin this or any other manner. From the evidence in the record, therespondent's treatment of Acevez differed in no respect from itstreatment of these other employees.Though discharge of a group inorder to get rid of one union member might well constitute discrim-ination under the Act, we do not find that that was the motive inthis case.18.The respondent did not discharge Joseph L. Acevez because ofhis .refusal to sign the statement of May 12, 1936, and did not dis-criminate against him in regard to hire or tenure of employment orterms and conditions of employment.19.Luttrell had worked for the respondent as an automobile me-chanic for about two weeks ind a half. At about 3: 30 in the after-noon of May 13, 1936, shortly after the closing of the paint shop,Harry Arner, the respondent's shop foreman, asked Luttrell to goout to respondent's service station at Connecticut Avenue and VeazeyStreet,N.W., to repair a truck. Luttrell complied.Shortly afterhe started out for the service station it began to rain and soon waspouring so hard that he was forced to use his bright lights and evenpull up temporarily to the curb.When he arrived at the servicestation at about four o'clock Hoffman, the manager, pointed out aChevrolet truck that was standing out on the open ground behind thestation and told him to tighten the bearings and put in a battery andclutch.The truck, he said, had to be ready by 7 A. M. the followingday.Luttrell testified that he asked that the truck be placed in thestation garage or at least on the pavement out of the puddles thatsurrounded it, and that Hoffman refused ; he then asked to be allowedto use a rubber apron to place on the creeper while lying under thecar, and Hoffman again refused; he requested some rags to lie on, andHoffman said he had none ; he asked for help from other mechanicsstanding idle at the station and was again refused. Finally heattempted to work on the truck, found it impossible because of thedownpour of rain in his face while lying down, and climbed in theclosed cab of the truck.When Hoffman told him to get on the job,Luttrell further testified, he asked if he had to do the work under DECISIONS AND ORDERS365those conditions "or else"; Hoffman replied in the affirmative.Lut-trell states that he returned at once to the respondent's main garage,that he asked Arner if he had been singled out as the man to sendtoVeazey Street, that Artier replied "It had to be Luttrell", andthat he then quit the respondent's employment.The truck was neverin fact repaired, but was still standing in the same place at the timeof the hearing.Much of Luttrell's testimony up to this point is flatly contra-dicted by the respondent's witnesses.Hoffman testified that onreceiving orders to make the truck ready for delivery to a customer,he had called Arner and asked for a mechanic to do the work; thathe did not know Luttrell, had never seen him before, and did notask specially for him.He states further that his refusal to allowLuttrell to bring the truck into the station garage was due to acompany rule that the space' be left free for customers' cars.Headmits refusing him the washstand apron because he did not wantit covered with grease, but states that when Luttrell asked him whabhe should do, he suggested that he wait until the rain stopped andthen bring the truck onto the concrete pavement.He denied that heever told Luttrell he had to do the work "or else", or said anythingwith such a connotation.And he asserted that that evening, whenhe returned with another mechanic to repair the truck, he was calledby some one at the respondent's. central office and told that in viewof the repairs that were necessary the customer did not want thetruck.Arner, for his part, stated that lie had been asked in generalI erns for a mechanic, had sent Luttrell only because he was not busy,and could not recall telling Luttrell that he had been specially askedfor.20.Even accepting Luttrell's version of the facts as in its essen-tials true, however, we cannot find that the respondent was guilty ofdiscrimination in this case.For Luttrell himself testified that afterhis final conversation with Arner he spoke to the respondent's vice-president,Mr. Howard, and Mr. Gallagher, its manager, and toldthem of the conditions under which he was forced to work on thetruck.According to Luttrell, Gallagher answered, "Well, I don'tthink they want you to work under unreasonable conditions." Galla-gher then called the service station and, returning, said to Luttrell, "Ithink that you misunderstood me. You go back tomorrow and dothat."Luttrell replied, "No, it is impossible for me to do that job,and it would be sloppy muddy, and I have already gotten wet."Hethen quit the respondent's employ.Whatever Hoffman's actions may have been, it thus is clear thatwhen the matter came to the attention of the respondent's responsibleofficials they indicated that hd would not be penalized for his re- 366NATIONAL LABOR RELATIONS BOARDfusal to work that afternoon, and that it would be all right if he didstopped.It seems apparent from this evidence that the respondentdid not -in fact insist that Luttrell work under impossible conditions,and that the allegations of the complaint to that effect have not beenproved.We wish to make it very clear, however, that our decision is basedentirely upon the evidence in this case, and that it in no way impliesthat to force an employee to quit his job by subjecting him topeculiarly disagreeable conditions of work, thereby discouraging-membership in a labor organization, is not an unfair labor practiceunder the Act.21.The respondent did not insist that Bruce F. Luttrell work-under impossible conditions and thereby compel him to quit and didnot discriminate against him in regard' to hire or tenure of employ-ment or terms or conditions of employment.THE REMEDYPrior to the hearing, and as a result of negotiations between therespondent's officials, representatives of Local No. 193, and theRegional Director for the Fifth Region, the respondent, as it alleges.in its answer, posted on its bulletin board a notice in the following-language on its letterhead :"JUNE 16, 1936."NOTICE TO EMPLOYEES OF THE NOLAN MOTOR COMPANY, INC."Complying with the suggestion of the National Labor Re-lations Board for the Fifth Region, the Nolan Motor Company,Inc. takes this occasion to make clear to its employees that :"1. It has no intention to interfere in any manner or to re-strain or coerce its employees in the exercise of their rights to,self-organization, to form, join or assist any labor organization,particularly the International Association of Machinists, Local'#193."2. It will not encourage membership in the Nolan MotorCompany, Inc. Employees Beneficial Association, or discouragemembership in any labor organization of its employees by dis-crimination in regard to hire or tenure of employment or anyterm or condition of employment, or by threats of such dis-crimination."3. It will not contribute financial or other support to such,Employees Beneficial Association, or any other labor organiza-tion of its employees, except that it is the privilege of the Nolan DECISIONS AND ORDERS367Motor Company, Inc., to permit its employees to confer with itduring working hours without loss of time or pay."4.The Nolan Motor Company, Inc. declares the EmployeesBeneficial Association disestablished, and will refrain from anyrecognition thereof."NOLAN MOTOR COMPANY, INC.,By :iPresident."The notice was signed by William J. Nolan.Since the respondent has already taken such affirmative action aswe would have ordered to effectuate the policies of the Act, we willmake no affirmative order in the case, but merely order that the re-spondent cease and desist from any continuation of its violation ofSection 8, subdivisions (1) and (2).As to the allegations of discrimination against Acevez and Lut-trell,we will dismiss the complaint. It may be remarked, however,that prior to the hearing, both men had been offered full and com-plete reinstatement, and that they have accepted the offer.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding the Board finds and concludes as amatter of law :1.The International Association of Machinists, Local No. 193, isa labor organization, within the meaning of Section 2, subdivision (5)of the Act.2.The Nolan Motor Company, Inc. Employees Beneficial Asso-ciation is a labor organization, within the meaning of Section 2, sub-division (5) of the Act.3.By presenting to its employees for signature the statement ofMay 12, 1936, as above described, thereby dominating and interfer-ing with the administration of the Nolan Motor Company, Inc. Em-ployees Beneficial Association, the respondent engaged in an unfairlabor practice, within the meaning of Section 8, subdivision (2) ofthe Act.4.By presenting the said statement to its employees for signaturethe respondent interfered with, restrained, and coerced its employeesin the exercise of their right to join and assist the International Asso-ciation of Machinists, Local No. 193, and thereby engaged in an un-fair labor practice, within the meaning of Section 8, subdivision (1)of the Act.5.The aforesaid unfair labor practices were unfair labor practices,within the meaning of Section 2, subdivisions (6) and (7) of the Act.i 368NATIONALLABOR RELATIONS BOARDORDEROn the basis of the foregoing findings of fact and conclusions oflaw and pursuant to Section 10, subdivision (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that :1.The respondent, Nolan Motor Co., Inc., shall cease and desistfrom(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their right to join and assist the Inter-national Association of Machinists, Local No. 193, or any other labororganization of its employees;(b) In any manner dominating or interfering with the adminis-tration of the Nolan Motor Company, Inc. Employees BeneficialAssociation or any other labor organization of its employees.2.The complaint shall be dismissed as to the allegations that therespondent discharged Joseph L. Acevez and forced Bruce F. Luttrellto quit his employment by giving him work under impossible condi-tions, because they refused to sign the statement of May 12, 1936.